                                                                                   'C     iI
                 IN THE UNITED STATES DISTRICT COURT
                                                                               ii D!v^

                 FOR THE SOUTHERN DISTRICT OF GEORGIA                          ah 10:36
                            SAVANNAH DIVISION

                                                                                   u.\.

THE UNITED STATES OF AMERICA,

                Plaintiff,

                 V.                              4:19CR24


BRIAN A. BROOKS,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised in the      parties' motions have       been      resolved   by

agreement.     Therefore,    a   hearing    in    this      case    is   deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, this             day^f May, 2019.



                                    (iSTOPf
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN     DISTRICT OF GEORGIA
